The record at the suppression hearing establishes that the police advised defendant of his Miranda rights prior to questioning him. Although it does not appear that defendant expressly waived his rights, such a waiver may be inferred from defendant’s conduct (see, North Carolina v Butler, 441 US 369, 373; People v Morton, 116 AD2d 925, 926, Iv denied 67 NY2d 887). It is apparent that defendant understood the Miranda warnings and, with such understanding, freely chose to answer the questions asked by the police (People v Morton, supra). The police scrupulously honored defendant’s right to counsel and ceased questioning him once they learned that he was on parole and after he requested to speak with an attorney. Defendant’s subsequent lengthy statement was made while the police were in the hall outside the interrogation room and did not result from any police interrogation or its " 'functional equivalent’ ” (Rhode Is. v Innis, 446 US 291, 302). Under such circumstances, such spontaneous statement is admissible (see, People v Rivers, 56 NY2d 476, 479, rearg denied 57 NY2d 775; People v Allnutt, 148 AD2d 993, lv denied 74 NY2d 736).
Considering the heinous nature of defendant’s crimes and his lengthy prior criminal record, we do not find the imposi*988tion of consecutive sentences in this case to be harsh and excessive or an abuse of discretion.
We have examined defendant’s remaining claims and find them to be without merit. (Appeal from judgment of Erie County Court, Dillon, J. — murder, second degree.) Present— Callahan, J. P., Denman, Green, Balio and Lawton, JJ.